Name: Commission Regulation (EEC) No 687/88 of 16 March 1988 fixing, for the fourth 12-month period, amounts for the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce
 Date Published: nan

 No L 71 /28 Official Journal of the European Communities 17. 3 . 88 COMMISSION REGULATION (EEC) No 687/88 of 16 March 1988 fixing, for the fourth 12-month period, amounts for the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector ('), as last amended by Regulation (EEC) No 1 899/87 (2), and in particular Article 11 (a) thereof, Whereas Article 5c of Council Regulation (EEC) No 804/68 (3), as last amended by Regulation (EEC) No 3904/87 (4) instituted a levy payable by every producer or purchaser of milk or other milk products on quantities exceeding an annual reference quantity ; whereas rates for this levy are set in Article i of Regulation (EEC) No 857/84 ; Whereas, pursuant to Article 11 of Regulation (EEC) No 857/84, the Commission must determine amounts for the levy, HAS ADOPTED THIS REGULATION : Article 1 The amount of the levy referred to in Article 1 ( 1 ) of . Regulation (EEC) No 857/84 is fixed for the fourth 1 2-month period at :  27,84 ECU per 100 kilograms of milk and/or milk equivalent where formula A or formula B is applied,  20,88 ECU per 100 kilograms of milk and/or milk equivalent where there is direct sale for consumption. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 90, 1 . 4 . 1984, p. 13 . (2) OJ No L 182, 3 . 7. 1987, p. 39. 0 OJ No L 148, 28 . 6. 1968, p. 13 . (4) OJ No L 370, 30 . 12. 1987, p. 1 .